DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of species 5 (Fig. 6A) in the reply filed on May 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-2, 7-9, 11, 19 and 20 have been examined on the merits in this office action.  Claims 3-6, 10 and 12-18 have been withdrawn from further consideration since they are directed to non-elected species. 

Claim Objections
Claim 7 is objected to because of the following informalities: in line 2, “configured receive ultrasound waves” should be - - configured to receive ultrasound waves - - to correct a minor typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “the depth control mechanism comprising a control mechanism configured to activate the driver” renders the claim vague and indefinite because the recitation is not supported by adequate structure and interaction thereof to perform the claimed function of controlling the depth of penetration and activating the driver.  It is unclear how the depth control mechanism interacts with the recited structure to activate the driver and to control the depth of penetration. 
In claim 11, the recitation “logic board operable to determine advancement of the penetrator assembly” renders the claim vague and indefinite because it is unclear how the logic board is operable to determine advancement of the penetrator assembly. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 19 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Fox (US 6071284).
Fox discloses a method of accessing the intraosseous space of the sternum (col. 13, lines 36-42) including the steps of: contacting bone with a cutting tool such as a trocar (col. 9, lines 52-54) wherein the trocar is disposed within an outer cannula (10, Figs. 1, 2 and 4a); a driver such as a handchuck or external motor (col. 9, lines 22-25) operable to drive the trocar; and an adjustable stop or depth control mechanism to control the depth of drilling (col. 5, lines 66-67 and col. 6, lines 1-45).  It is noted that once access to intraosseous space is established, the trocar is removed from cannula 10.  

Claims 1, 11, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Athanasiou et al. (US 6183442).
Athanasiou et al. disclose a tissue/bone penetrating device including: a hollow needle or cannula or tissue penetrator 34; a driver or motor 66 with a solenoid coupler 68; a depth control mechanism including a solenoid for controlling the depth of needle penetration or sensors wherein a pressure sensor determines when bone contact has occurred and a torque sensor determines transition from a soft tissue medium to bone wherein in an undeployed position, tissue penetrator 34 is disposed within housing 14 and in an deployed or extended position, tissue penetrator 34 is disposed outside housing 14 (Fig. 1, col. 4, lines 43-67, col. 5, lines 1-2, col. 7, lines 37-67 and cols. 8-10).
Regarding claim 11, the solenoid, torque sensor, pressure sensor and associated circuitry are interpreted to be a logic board as the interaction between the logic board and the control mechanism is not recited (see rejection under 35 USC 112 second paragraph). 
The claimed method steps are performed when the Athanasiou et al. device is used to penetrate bone to a controlled depth. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Athanasiou et al. (US 6183442) in view of Wang et al. (US 6695786).
Athanasiou et al. disclose the use of a depth control mechanism but do not disclose the use of an ultrasound sensor which can be used to monitor the position of the needle relative to bone. 
Wang et al. disclose incorporating an ultrasound sensor in the handle of a biopsy needle to provide the current position and orientation of a needle.  
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing an ultrasound sensor, as taught by Wang et al., to the Athanasiou et al. tissue penetrating system would have yielded predictable results, i.e., accuracy in placement of the needle in bone. 

Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Athanasiou et al. (US 6183442) in view of Kleffner et al. (US 20020120197). 
Athanasiou et al. disclose the use of a depth control mechanism but do not disclose the use of an ultrasound sensor which can be used to monitor the position of the needle relative to bone. 
Kleffner et al. disclose the use of an ultrasonic transducer or sensor that is attached to a bone cutting tool wherein the distance at which interfaces and inhomogeneities of the bone are located from the ultrasonic transducer are determined based on the signals fed to an ultrasonic transmitter and emitter (paras [0025]-[0026]).
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing an ultrasound transducer, as taught by Kleffner et al., to the Athanasiou et al. tissue penetrating system would have yielded predictable results, i.e., accuracy in placement of the needle in bone. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 13, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775